PD-0143-15
                                                                      COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
  August 3, 2015                                                      Transmitted 7/31/2015 1:38:38 PM
                                                                         Accepted 8/3/2015 8:32:03 AM
                                                                                        ABEL ACOSTA
                                                                                                CLERK
                            Cause No. PD-0143-15
                   IN THE COURT OF CRIMINAL APPEALS
                               FOR TEXAS


CYNTHIA AMBROSE,                           §
        Appellant/Petitioner,              §
                                           §         On Discretionary Review
           v.                              §         From the Fourth Court of
                                           §         Appeals
                                           §         San Antonio, Texas
THE STATE OF TEXAS,                        §         Cause No. 04-13-00788-CR
        Appellant/Respondent.              §


                      STATE’S FIRST MOTION FOR
                   EXTENSION OF TIME TO FILE BRIEF
                            [UNOPPOSED]

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

      Now comes the State of Texas, Respondent in the above styled and numbered

cause, by and through the undersigned Assistant Criminal District Attorney,

pursuant to Rules of Appellate Procedure 38.6 and 10.5, and respectfully requests a

thirty (30) day extension of the time to file its brief in response. In support of this

Motion, the State would show the following:

   1. The State’s brief is currently due on August 6, 2015.

   2. The requested extension is 14 days which, if granted, would make the State’s

      brief due on August 20, 2015.
   3. Extension is warranted due to the undersigned’s present caseload which

      includes:

          a. Preparation of the State’s Brief in Response for the Fourth Court of

             Appeals in Adam Eannarino v. State, 04-14-00894-CR, due August 5,

             2015.

          b. Preparation for trial in the case of State v. Mark McGee (Burglary), set

             August 3, 2015 in the 175th District Court for Bexar County.

          c. Preparation for trial case of State v. Christopher Zavala, (Online

             Solicitation of a Minor) 2012-CR-6759, set August 10, 2015, in the

             226th District Court for Bexar County.

   4. Extension is requested because the State requires additional time to compose

      a response that will adequately assist this Court in rendering its opinion.

   5. This is the State’s first motion for extension of a briefing deadline in this case

      before this court. The State does not anticipate the need for additional

      extensions.

                                       PRAYER

      BY THE FOREGOING REASONS AND AUTHORITIES, the State of Texas

respectfully prays this Honorable Court grant it an additional fourteen (14) days in

which to file its brief in response.


                                               Respectfully Submitted:
                                               ______________________________
                                               S. Patrick Ballantyne
                                               Assistant Criminal District Attorney
                                               Bexar County, Texas
                                               State Bar # 24053759
                                               101 W. Nueva St., 7th floor
                                               San Antonio, Texas 78205
                                               210-335-2277 (phone)
                                               sballantyne@bexar.org




                             CERTIFICATE OF SERVICE

      I, S. Patrick Ballantyne, hereby certify that a true and correct copy of this Brief
was transmitted this 31st day of July, 2015, to Dayna L. Jones, attorney of record for
Petitioner by electronic service through a court approved eFiling system.



                                               ______________________
                                               S. Patrick Ballantyne